     Case 2:20-cv-01125-KJM-CKD Document 4 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JESSE CORNEJO,                                     No. 2:20-cv-1125 CKD P
12                      Petitioner,
13           v.                                         ORDER AND
14   CHRISTIAN PFEIFFER,                                FINDINGS AND RECOMMENDATIONS
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding through counsel, has filed a petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner paid the filing fee.

19           Under Rule 4 of the Rules Governing Section 2254 Cases, the court must review all

20   petitions for writ of habeas corpus and summarily dismiss any petition if it is plain that the

21   petitioner is not entitled to relief. The court has conducted that review.

22           Court records reveal that petitioner has previously filed a petition for a writ of habeas

23   corpus attacking the conviction and sentence challenged in this case. See Cornejo v. Pfeifer, No.

24   2:18-cv-0572 JKS P. Before petitioner can proceed with the instant successive petition, he must

25   obtain authorization from United States Court of Appeals for the Ninth Circuit pursuant to 28

26   U.S.C. § 2244(b)(3). Because it does not appear that petitioner has obtained the required

27   authorization, petitioner’s habeas petition must be dismissed.

28   /////
                                                       1
     Case 2:20-cv-01125-KJM-CKD Document 4 Filed 06/05/20 Page 2 of 2

 1             In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

 2   assign a district court judge to this case.

 3             IT IS HEREBY RECOMMENDED that:

 4             1. Petitioner’s petition for a writ of habeas corpus be dismissed; and

 5             2. This case be closed.

 6             These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, petitioner may file written

 9   objections with the court. Such a document should be captioned “Objections to Magistrate

10   Judge’s Findings and Recommendations.” In his objections, petitioner may address whether a

11   certificate of appealability should issue in the event he files an appeal of the judgment in this

12   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

13   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

14   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

15   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

16   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

17   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

18   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

19   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

20   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   Dated: June 5, 2020
                                                        _____________________________________
22
                                                        CAROLYN K. DELANEY
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26   1/bh
     corn1125.suc
27

28
                                                        2
